December 30, 2010

Robert Soper

203 Greystone Drive

Shavertown, PA 18708

Dear Bob:

Reference is made to that certain Employment Agreement made as of April 2, 2009
and effective January 1, 2009 (the “Agreement”). Capitalized terms used herein
but not defined shall have the meanings ascribed to them in the Agreement.

Pursuant to Section 4 of the Agreement, the term of the Agreement shall
automatically renew for an additional term of three (3) years unless either
party shall notify the other of its intention to terminate by notice delivered
not later than one hundred and eighty (180) days prior to the end of the current
term of June 30, 2011. The Employer and the Employee have determined to modify
the Agreement as further set forth in this letter.

Paragraph 4 of the Agreement, entitled “Term”, is hereby deleted in its entirety
and the following is inserted in its stead:

“4. Term

This Agreement shall govern Executive’s employment with the Employer from the
Effective Date through and including June 30, 2013. This Agreement, including
this paragraph, shall automatically renew for an additional term of two
(2) years unless either party shall notify the other of its intention to
terminate, or unless otherwise terminated as provided herein. Any such notice of
intention to terminate shall be delivered not later than one hundred and eighty
(180) days prior to the end of the then current term and shall be effective at
the end of such term, except as otherwise provided herein.”

Paragraph 5 of the Agreement, entitled “Base Annual Salary”, is hereby modified
to delete the words “and 5% of the then current Base Annual Salary each year
thereafter” from the second sentence thereof. Paragraph 5 of the Agreement is
further modified to add the following sentence at the end: “Commencing
January 1, 2011, and on each January 1 thereafter during the term of this
Agreement, any increase in the Base Annual Salary shall be in accordance with
the Employer’s Compensation Performance Review Program.”

In all other respects the Agreement shall be and remain in full force and
effect.

The parties hereunto set their hands as of the date above written to evidence
their consent to the aforesaid modifications of the Agreement.

Downs Racing, L.P.

By: Mohegan Commercial Ventures PA, LLC,

its General Partner

 

By:  

/s/    MITCHELL GROSSINGER ETESS        

   

Mitchell G. Etess

Manager

Accepted and agreed:

 

/s/    ROBERT J. SOPER        

    Robert Soper